DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Response to Amendment
The amendment filed on 07/29/2022 has been entered.
Claims 1, 3-6, 8-10, 16, and 26.have been amended.
Claim 24 has been canceled.
Claim 28 has been added.
Claims 1-23 and 25-28 are pending.

Response to Arguments
Applicant's arguments filed 07/29/2022, regarding 35 U.S.C. § 112(b) rejection of the independent claims 4 and 9 have been fully considered and they are persuasive. Therefore, 112(b) rejection of the claims 4 and 9 have been withdrawn. However, applicant's arguments regarding 112(b) rejection of the claims 3 and 8 are not persuasive. Therefore, 112(b) rejection of the claims 3 and 8 will remain.
Applicant's arguments regarding 35 U.S.C. § 103 rejection of the independent claims have been fully considered.
Regarding Claim 1, Applicant argues that Je's temporary access permission operation S305 is therefore not without exchanging authentication information. Thus, Je fails to disclose an authentication device granting, without exchanging authentication information with the terminal, a first network permission to the terminal. Applicant further argues that if Chhabra were combined with Je in the manner suggested, then Je would not be able to perform the temporary access permission operation S305, thus changing the principle of operation of Je and rendering Je inoperable for its intended purpose. For those reasons, it would not be obvious to combine Chhabra with Je as suggested. (Arg./Rem., Page 14). Applicant further argues that Je's revoke temporary access operation S315 is not to the service access device 110. Thus, Je fails to disclose an authentication device receiving a first authentication failure message that is based on authentication failure of the terminal. (Arg./Rem., Page 15)
 Regarding Claim 4, Applicant argues that Je fails to disclose sending a first authentication success message that prompts maintaining a current network permission of the terminal. (Arg./Rem., Page 17)
Regarding Claim 26, Applicant argues that Je's terminal 140 does not transmit the accumulated pieces of authentication information along with a main authentication request in operation S309. In addition, Je's accumulated pieces of authentication information and main authentication request in operation S309 are clearly different from Je's service access request in operation S301. Thus, Je fails to disclose a terminal sending a network permission request packet to an authentication device and to a server. (Arg./Rem., Page 19)
However, in current rejection, Examiner relies on Ahluwalia to teach the claimed limitations, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 recite in line 5-8, “…sending the MAC address of the terminal to the server before granting the first network permission; and receiving, from the server, a second authentication success message that is based on the MAC address and reputation data of the terminal.”, which is unclear, because it contradicts with Claims 1 and 6. Since, claims 1 and 6 recites “…granting, in response to the network permission request packet, before any terminal authentication, and without exchanging authentication information with the terminal,  a first network permission to the terminal;…”. Thus, Claims 1 and 6 do not require any authentication before granting first network permission, however, claims 3 and 8 teaches receiving a second authentication success message based on the MAC address which had sent before grant the first network permission, which clearly means that the second authentication happen before grant the first network permission. Therefore, Claims 1 and 6 are contradict to Claims 3 and 8 and it is not clear whether some form of authentication is required before grant first network permission or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0259760 (Ahluwalia et al.)

Regarding Claim 1, Ahluwalia teaches a method implemented by an authentication device and comprising: receiving, from a terminal that is separate from the authentication device, a network permission request packet ([¶ 0011], network entity [i.e., authentication device] receiving a communication service request from a user node, which communication service request requires authentication. [¶ 0015], Fig. 1, step 101, Network entity receiving a communication service request from a user node; 
granting, in response to the network permission request packet, before any terminal authentication, and without exchanging authentication information with the terminal, a first network permission to the terminal ([¶ 0011], initiate provision of the requested service prior to receiving the necessary authentication. [Fig. 1, ¶ 0017], in step 104, network entity can initiate provision of the requested communication service [i.e., a first network permission] prior to receiving the necessary authentication. In other words, the network entity can provide the requested service, notwithstanding a present absence of such authentication; 
receiving, from a server and after granting the first network permission to the terminal, a first authentication failure message that is based on authentication failure of the terminal, wherein the authentication failure is based on the network permission request packet ([¶ 0011], Later the network entity can transmit the necessary authentication request to the authentication entity [i.e., a server]….the network entity receives an authentication denial from the authentication entity. [Fig. 1, ¶ 0019], in step 106, the network entity then transmits a corresponding authentication request to the authentication entity., Upon receiving an authentication response from the authentication entity, in step 107, the network entity then determines whether that response comprises an authentication grant or an authentication denial. When the response comprises an authentication denial); and 
withdrawing the first network permission in response to the first authentication failure message ([¶ 0011], When, the network entity receives an authentication denial from the authentication entity, the network entity can terminate provision of the previously initiated communication service. [Fig. 1, ¶ 0019], When the response comprises an authentication denial, in step 108, the network entity will preferably respond by terminating the previously initiated communication service for the user node).

Regarding Claim 6, Ahluwalia teaches an authentication device comprising: a memory configured to store instruction; and a processor coupled to the memory and configured to execute the instructions ([Fig. 2, ⁋ 0023], network entity 200 comprises a controller 205. This controller 205 will preferably comprise a programmable platform though a fixed-purpose platform can be employed where desired. In a preferred approach this controller 205 is programmed to facilitate the described steps. In particular, this controller 205 is configured and arranged to facilitate mobile station communication service requests by providing communication services to that mobile station prior to transmitting an authentication request for that mobile station to an authentication entity via the authentication node interface 201. As Ahluwalia teaches network entity with a controller comprises a programmable platform to facilitate the described steps, therefore, Ahluwalia inherently discloses the claimed processor coupled to a memory and configured to execute the instructions).
The rest of the limitations of Claim 6 are identical and/or equivalent in scope to claim 1, therefore, rejected under the same rationale of Claim 1.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of US Patent no. 9,088,891 (Belton et al.).

Regarding Claim 2, Ahluwalia teaches the method of claim 1, wherein after granting the first network permission, the method further comprises: receiving, from the server, a first authentication success message that is based on authentication success of the terminal and that instructs the authentication device to grant a second network permission to the terminal; and granting the second network permission to the terminal in response to the first authentication success message ([⁋ 0011], Upon receiving an authentication grant from the authentication entity, the network entity can continue providing the already-supported service. [Fig. 1, ¶ 0019], in step 107, upon receiving an authentication response from the authentication entity, the network entity then determines whether that response comprises an authentication grant or an authentication denial. When the response comprises an authentication grant, in step 109, the network entity will preferably respond by continuing to support provision of the previously initiated communication service for the user node).
However, Ahluwalia does not explicitly teach, but, Belton teaches wherein the second permission is broader than the first network permission [C.7:L.21-28], First authentication component 112 only allows traffic within a first walled garden. Upon authentication using first authentication component 112, device 100 is …granted access to a second walled garden representing second authentication component 114. After authenticating with second authentication component 114, device 110 has access beyond both walled gardens [e.g., broader than the first permission], to include network 116).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia with Belton in order to grant broader access after a secure authentication, because it would allow controlling client access limitation to the network resources.

Claim 7 is rejected under the same rationale of Claim 2.

Claims 3, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of US 2015/0223070 (Chhabra et al.) further in view of US 2016/0036833 (Ardeli et al.).

Regarding Claim 3, Ahluwalia does not explicitly teach, but, Chhabra teaches the method of claim 1, wherein the network permission request packet is a network access packet, wherein a source medium access control (MAC) address in the network access packet is a MAC address of the terminal ([⁋ 0032] Communication between the electronic device and the authentication computer may include wireless communication. This wireless communication may involve conveying packets that are transmitted and received by radios in the electronic device and the authentication computer in accordance with a communication protocol ([⁋ 0037], …the request may include: a unique identifier of electronic device  (such as a media access control or MAC address)), and wherein the method further comprises: sending the MAC address of the terminal to the server before granting the first network permission ([⁋ 0037] authentication computer may provide a request to accounting computer [e.g., server] to allow electronic device to access wireless network. For example, the request may include: a unique identifier of electronic device 112 (such as a media access control or MAC address), the network address and an expiration date of the access); and receiving, from the server, a second authentication success message that is based on the MAC address of the terminal ([⁋ 0066], the authentication computer determines the connection pattern of the electronic device based on the received information. …the authentication computer identifies that the electronic device is at the home location based on the connection pattern. ..the authentication computer provides, to the accounting computer, the request to allow the electronic device to access the wireless network associated with the service provider at the remote location that is different from the home location. …the authentication computer communicates, to the electronic device, the network information [e.g., a second authentication success message], where the network information allows the electronic device to access the wireless network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia with Chhabra’s teaching of grant, an electronic device, access to a wireless network based on the MAC address and connection pattern of the device without any authentication, because it would have allowed the user to access the network without requiring any user input.
Although, Chhabra teaches allow network access based on the connection pattern of the network device, however Ahluwalia in view of Chhabra do not explicitly teach, however, Ardeli teaches  authentication success message that is based on reputation data of the terminal ([⁋ 0067], grants a client device access to a network resource based on a reputation score assigned to the client device. [⁋ 0057], …reputation module compares the current reputation score of the client against one or more reputation threshold limits to determine access rights for the client. [⁋ 0058], If the current reputation score is below or equal to the downgrade threshold, the reputation module sends instructions to the policy enforcement module to downgrade the access privileges for the client to that of a less privileged role).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia and Chhabra in order to incorporate a method as disclosed by Ardeli to grant access of a client device to the network based on the reputation score of the client device. Because it would allow the system to trust the client request to the network resources and control client access privileges based on client reputation.

Claim 8 is rejected under the same rationale of Claim 3.

Regarding Claim 12, Ahluwalia in view of Ardeli do not explicitly teach, however, Chhabra teaches the method of claim 3, wherein the network access packet is an Internet Protocol (IP) packet ([⁋ 0032] Communication between the electronic device and the authentication computer may include wireless communication. This wireless communication may involve conveying packets that are transmitted and received by radios in the electronic device and the authentication computer in accordance with a communication protocol, such as an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard, Bluetooth.TM. (from the Bluetooth Special Interests Group of Kirkland, Wash.), and/or another type of wireless interface, such as a near-field-communication standard or specification (from the NFC Forum of Wakefield, Mass.)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia and Ardeli with Chhabra in order to issue an IP request packet to access network resources, because it would have been a predictable variation of sending a request to access resources on a wireless communication network accordance with a communication protocol.

Claim 17 is rejected under the same rationale of Claim 12.

Claims 4, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of WO 2017/116016 (Jung et al.).

Regarding Claim 4, Ahluwalia teaches a method implemented by a server and comprising: receiving, from a terminal, a first authentication request requesting to authenticate the terminal ([⁋ 0011], receiving a communication service request from a user node,…transmit the necessary authentication request to the authentication entity [i.e., a server]. [Fig.1, ¶ 0019], in step 106, transmits a corresponding authentication request to the authentication entity);
sending, to an authentication device in response to the first authentication request, a first authentication success message that prompts maintaining a current network permission of the terminal ([⁋ 0011], Upon receiving an authentication grant from the authentication entity, the network entity can continue providing the already-supported service [i.e., current network permission]. [Fig.1, ¶ 0019], in step 107, Upon receiving an authentication response from the authentication entity, the network entity then determines whether that response comprises an authentication grant or an authentication denial. In step 109, when the response comprises an authentication grant, the network entity will preferably respond by continuing to support provision of the previously initiated communication service for the user node); 
However, Ahluwalia does not explicitly teach, but Jung teaches sending, to the terminal, without passing through the authentication device, before receiving  a  response  message  from  the  authentication device  in response  to the first authentication success message, and when sending the first authentication success message to the authentication device, an  authentication success indication message ([2. User Authentication Process, Page 4.], …The Application 150 encrypts the key having the authentication data received and transmits the encrypted authentication data to the beacon terminal 200 [ e.g., the  authentication device] together with the user ID. Then, the beacon terminal 200 transmits the encrypted authentication data and the user ID together with the authentication data generated to the cloud server 300 [e.g. server]. If the authentication is successful, the cloud server 300 may transmit the authentication success message through the beacon terminal 200 or directly to the application 150 to inform the user of the authentication success. Since, Jung teaches the cloud server 300 may transmit the authentication success message…directly to the application 150 to inform the user of the authentication success, therefore, given the broadest reasonable interpretation, Examiner interprets the cloud server inform the user of the authentication success, without passing through the beacon terminal [e.g., authentication device], before receiving  a  response  message  from  the  beacon terminal).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia in order to incorporate a method as disclosed by Jung in order to transmit the authentication success message directly to the application to inform the user of the authentication success,   because it would allow the system to accelerate the authentication process.

Regarding Claim 9, Ahluwalia teaches a server comprising: a memory configured to store instruction; and a processor coupled to the memory and configured to execute the instruction (Fig. 3, ⁋ 0028], an Authentication, Authorization, and Accounting (AAA) server that authenticate the user node.). 
As Ahluwalia teaches AAA server, therefore, Ahluwalia inherently discloses the claimed processor coupled to a memory and configured to execute the instructions).
The rest of the limitations of Claim 9 are identical and/or equivalent in scope to claim 4, therefore, rejected under the same rationale of Claim 4.

Regarding Claim 25, Ahluwalia teaches the method of claim 4, further comprising further sending the authentication success indication message after sending the first authentication success message ([¶ 0056], transmits an authentication request to an Authentication, Authorization, and Accounting server. the mobile station is, in fact, a legitimate system participant and the AAA server responds with an authentication accept message).

Claims 5  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of Jung further in view of Chhabra and Ardeli.

Regarding Claims 5 and 10, the claim limitations are identical and/or equivalent in scope to claim 3, thus, are rejected under the same rationale of Claim 3.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of Chhabra and Ardeli, further in view of US Patent no. 6,522,875 (Dowling et al.).

Regarding Claim 11, Ahluwalia in view of Chhabra and  Ardeli do not explicitly teach, however, Dowling teaches the method of claim 3, wherein the network access packet is a Hypertext Transfer Protocol (HTTP) packet or a HTTP Secure (HTTPS) packet ([C.14:L.36-38], transmit one or more hypertext transfer protocol ( HTTP) request packets via the first network connection).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify references in order to incorporate a method as disclosed by Dowling to send a HTTP request packet to access the website. Because it would allow to establish a connection with a webserver and get access HTML pages.

Claim 16 is rejected under the same rationale of Claim 11.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of Chhabra and Ardeli, further in view of Belton.

Regarding Claim 13,  Ahluwalia in view of Chhabra and Ardeli do not explicitly teach, however, Belton teaches the method of claim 3, wherein the second authentication success message comprises an identifier of the first network permission ([C.12:L.38-42], after the device is authenticated the device can be assigned an internet protocol (IP) address [e.g., an identifier of the first network permission] on the network. …this IP address can be a "production" (normal access) address, but is specially managed until multi-factor authentication is complete).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify references in order to incorporate teachings of Belton to assign an identifier after authenticate a device. Because it would allow to identify device authentication based on the identifier.

Claim 18 is rejected under the same rationale of Claim 13.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of US 2014/0053243 (Walsh et al.).

Regarding Claim 14,  Ahluwalia does not explicitly teach, but, Walsh teaches the method of claim 1, wherein the first network permission is a temporary network permission comprising a time limit ([⁋⁋ 0007, 0013], Restricted LAN Internet Access System grant the user a temporary Internet session…the temporary session could be limited by controlling the allowed time).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia in order to incorporate a method as disclosed by Walsh to grant restricted access to the user for a time limit. Because it would allow effective  cost-efficient way of delivering temporary captive portal Internet access [Walsh, ⁋ 0005].

Claim 19 is rejected under the same rationale of Claim 14.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ahluwalia in view of Jung, Chhabra and Ardeli further in view of Walsh.

Regarding Claims 15 and 20, the claim limitations are identical and/or equivalent in scope to claim 14, thus, are rejected under the same rationale of claim 14.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of Jung and further in view of CN 101009910 (Shan).

Regarding Claim 21, Ahluwalia in view of Jung do not explicitly teach, however Shan teaches the method of claim 4, wherein the authentication success indication message is an Extensible Authentication Protocol (EAP) success packet ([Page 6], …authentication device directly sends EAP success EAP-Success message to user terminal).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia and Jung with Shan in order to send EAP Success message to the terminal, because it would allow the terminal to access resources in a secure way using EAP.

Claim 22 is rejected under the same rationale of Claim 21.

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of Ardeli.

Regarding Claim 23, Ahluwalia  does not explicitly teach, however, Ardeli teaches the method of claim 1, wherein the network permission request packet comprises a destination address, and wherein the destination address is an address of a website that the terminal requests to access ([¶ 0044], receives one or more data packets …analyzes the one or more data packets to retrieve Uniform Resource Locators (URLs) [i.e., destination address of a website] from the one or more data packets. [¶ 0045], if the URL is unpermitted, drops the Hypertext Transfer Protocol (HTTP) GET request. For example, the client may be trying to access a social networking website in an office enterprise setting).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia with Ardeli in order to have an address of a website as a destination address in the network access request, because it would have been allowed the system to verify  whether accessing the requested website is permitted or not.

Claim 28 is rejected under the same rationale of Claim 23.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of Dowling further in view of Walsh.

Regarding Claim 26, Ahluwalia teaches a terminal comprising: a memory configured to store instructions; and a processor coupled to the memory  and configured to execute the instructions to cause the terminal to: send a network permission request packet to an authentication device ([¶ 0011] receiving a communication service request from a user node, by an authentication entity. [Fig. 1, ¶ 0015], In step 101,  network entity is receiving a communication service request. Since, Ahluwalia teaches related to authenticate a user node for communication service, thus, Ahluwalia inherently teaches the claimed a processor coupled to the memory  and configured to execute the instructions), obtain, in response to the network permission request packet, a grant of first network permission ([⁋ 0011], initiate provision of the requested service prior to receiving the necessary authentication. [Fig. 1, ¶ 0017] in step the network entity initiate provision [i.e. grant of first network permission] of the requested communication prior to receiving the otherwise necessary authentication); and send the network permission request packet to a server ([¶ 0011], transmit the necessary authentication request to the authentication entity [i.e., a server]. [Fig. 1, ¶ 0019] in step 106, transmits a corresponding authentication request to the authentication entity).
However, Ahluwalia does not explicitly teach, but Dowling teaches wherein the network permission request packet is a Hypertext Transfer Protocol (HTTP) packet, a Hypertext Transfer Protocol Secure (HTTPS) packet ([C.14:L.36-38], transmit one or more hypertext transfer protocol ( HTTP) request packets via the first network connection).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia in order to incorporate the teachings as disclosed by Dowling to send a HTTP request packet to access a website. Because it would allow to establish a connection with a webserver and get access HTML pages.
Ahluwalia in view of Dowling do not explicitly teach, however, Walsh teaches wherein the first network permission is a temporary network permission having a time limit ([⁋⁋ 0007, 0013], Restricted LAN Internet Access System grant the user a temporary Internet session…the temporary session could be limited by controlling the allowed time).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia and Dowling in order to incorporate a teaching as disclosed by Walsh to grant restricted access to the user for a time limit, because it would allow effective  cost-efficient way of delivering temporary captive portal Internet access [Walsh, ⁋ 0005].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of Dowling and Walsh further in view of  CN 103260260 (Chen).

Regarding Claim 27, Ahluwalia in view of Dowling and Walsh do not explicitly teach, however, Chen teaches the terminal of claim 26, wherein the processor is further configured to execute the instructions to cause the terminal to further send the network permission request packet to the server before obtaining the grant ([Page 9, 6th para] a mobile device prior to receiving the access response message [i.e., grant] sent by the access server when the user input operation is performed on the mobile device, the mobile device generates an event according to input operation information of the user. coding the event information to obtain the access request message, the mobile device sends the access request message is transmitted to the access server).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahluwalia, Dowling and Walsh in order to incorporate a teaching as disclosed by Chen to transmit the access request prior to receive access response message, because it would allow to reduce time to get the access permission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema, can be reached at 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/VIET D VU/Primary Examiner, Art Unit 2448